Citation Nr: 1450361	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Harold Hoffman-Logsdon III, Attorney-at-law


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1948 to June 1953.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim has been before the Board on several occasions.  In relevant part, in August 2009 the Board denied service connection for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the case for further development, including obtaining a VA examination.

The requested development was completed, and in a July 2011 decision the Board again denied the Veteran's claim, and the Veteran again appealed this denial to the Court.  In July 2011, the Court issued a Memorandum Decision vacating the Board's decision, finding the Board failed to address whether the Veteran's lay statements reporting what he was told by his audiologist can be competent evidence of a nexus between his hearing loss and in-service noise exposure.

In May 2013, the Board denied this claim for a third time, and the Veteran again appealed the denial to the Court.  In January 2014, the Board issued an additional JMR vacating the Board's decision and remanding this issue for additional reasons and basis.  

Following the most recent JMR, the Veteran has submitted additional evidence directly to the Board, which has not been initially considered by the RO, including the September 2014 letter from Dr. Faull.  However, in an October 2014 written statement the Veteran waived RO consideration of the newly submitted evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss was caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hearing loss.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Recent medical records, including the results from audiometric testing conducted during the January 2011 VA examination, reflect the Veteran currently has bilateral hearing loss for VA purposes.  Accordingly, a current bilateral hearing disability for VA purposes is established pursuant to 38 C.F.R. § 3.385.  

Additionally, the Veteran has testified that during service he served as an aviation photographer.  As part of these duties he was frequently on the flight deck of aircraft carriers while the jet engines were warming up for takeoff.  Accordingly, the Board finds the Veteran was exposed to very loud noises during his active service.

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss.

Service treatment records do not reflect the Veteran made any complaint of decreased hearing acuity during active service, and whisper voice testing from June 1953, shortly before his separation from after service, reflect normal hearing acuity.

However, throughout the period on appeal the Veteran has consistently related his hearing loss to his active service.  The Veteran has testified that he was not exposed to loud noises after his separation.  He also reported that in May 2008 a private audiologist suggested his hearing loss was related to his active service.

Finally, the Veteran recently submitted a September 2014 letter from Dr. Faull, a private board-certified audiologist, who opined the Veteran's current hearing loss was more likely than not a result of his in-service acoustic trauma.  She explained the Veteran was exposed to very loud noises without hearing protection during active service, and after service worked in an office environment where he was not exposed to loud noises.  Accordingly, this newly submitted private audiologist's letter provides a positive nexus opinion and a complete rationale for her opinion, providing probative evidence in support of the Veteran's appeal.

Accordingly, with the 2011 audiological testing and the September 2014 letter from Dr. Faull, all elements of service connection are met, and the Veteran's appeal for service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


